DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2021 has been entered.
Response to Arguments


Applicant's arguments filed 6/14/2021 have been fully considered but they are not persuasive.
REJECTIONS UNDER 35 U.S.C. SECTION 102 - US Patent Application Publication Number 2014/0058372 (Belson).
Applicant has amended the independent claims to recite that the electrical stimulus is effective to constrict the hepatic artery. Applicant argues that Belson teaches away from the claimed invention. They argue that Belson teaches and repeatedly emphasizes that the treatment should not cause restriction or blocking of the flow of blood through the lumens of a patient's vessel. They recite paragraphs in Belson’s teachings that recite that the electrodes are configured so that they do not impede the flow of venous or arterial blood through the lumens of the vessels. For example, the 
 The examiner respectfully disagrees with the applicant’s arguments for the following reasons. The cited paragraphs of the Belson’s teachings recite that the electrode is selected so as to not impede the blood flow. The claims as recited claim limitations of:
 1. providing an apparatus comprising at least one electrode operably connected to a stimulus generator; 
2.  placing the at least one electrode in direct contact with a portion of a hepatic artery in order to electrically stimulate the hepatic artery; and 
causing the stimulus generator to generate an electrical stimulus administered to the portion of the hepatic artery through the at least one electrode, wherein the electrical stimulus has a pulse duration, a pulse amplitude, and a pulse frequency, and wherein the pulse duration, pulse amplitude, and pulse frequency are selected such that the electrical stimulus is effective to constrict the hepatic artery and to alter a flow of blood into the subject's gastrointestinal tract and to treat at least one of diabetes or dyslipidemia.
 Belson teaches the claim steps of providing an apparatus comprising at least one electrode operably connected to a stimulus generator (e.g. [0027],[0028]); 
placing the at least one electrode in direct contact with a portion of a hepatic artery (e.g. [0027],[0028]) in order to electrically stimulate the hepatic artery; and
causing the stimulus generator to generate an electrical stimulus administered to the portion of the hepatic artery through the at least one electrode, wherein the electrical stimulus has the claimed pulse duration from 1 sec to 500 msec, the pulse amplitude ranges from 1 V to 250 V, and the pulse frequency ranges from 1 Hz to 100 kHz. (e.g. [0014], [0037]). Since Belson teaches that the electrical stimulus has a pulse duration, pulse amplitude, and pulse frequency wherein the electrical stimulus pulses are 2 millisecond pulses of 20 Volts at 20 Hz (e.g. [0037]) and providing stimulation to the hepatic artery using the stimulation parameters within the claimed ranges of the current application, Belson teaches that the electrical stimulus is effective to constrict the hepatic artery and to  alter a flow of blood into the subject's gastrointestinal tract and to treat at least one of diabetes or dyslipidemia.
Further with regards to the argument that the disclosure of Belson teaches away from the claimed invention, the applicant is respectfully advised that a reference is no less anticipatory if, after disclosing the invention, the reference then disparages it. The question whether a reference “teaches away” from the invention is inapplicable to an anticipation analysis. Celeritas Technologies Ltd. v. Rockwell International Corp., 47 USPQ2d 1516 (Fed. Cir. 1998).
The claim as recited requires that the pulse duration, pulse amplitude, and pulse frequency are selected such that the electrical stimulus is effective to constrict the hepatic artery and to alter a flow of blood. Belson does not explicitly require that the electrical stimulus must not restrict the hepatic artery. They simply state that the electrode construction is configured to not impede the flow. Since Belson teaches the claimed parameters as recited in dependent claims 15-17, Belson teaches the invention as claimed. Therefore the rejection is maintained. 
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 12575713 and 14728630, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Provisional application Number 61/104054 filed on 10/9/2008 and Non- provisional application Numbers 12575713 and 14728630 which are parent applications .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Belson (U.S. Patent Application Publication Number: US 2014/0058372 A1, hereinafter “ Belson”- PREVIOUSLY CITED).
Regarding claims 1 and 15, Belson teaches a method of treating a gastrointestinal condition (e.g. [0014], [0020]) in a subject, the method comprising:
providing an apparatus comprising at least one electrode operably connected to a stimulus generator (e.g. [0027,[0028]); 
placing the at least one electrode in direct contact with a portion of a hepatic artery (e.g. [0027],[0028]) in order to electrically stimulate the hepatic artery; and
 duration, pulse amplitude, and pulse frequency are selected such that the electrical stimulus is effective to constrict the artery and alter a flow of blood into the subject's gastrointestinal tract and to treat at least one of diabetes or dvslipidemia and wherein the wherein the pulse duration ranges from 1 sec to 500 msec, the pulse amplitude ranges from 1 V to 250 V, and the pulse frequency ranges from 1 Hz to 100 kHz. (e.g. [0014], [0037], Note: Belson teaches that the electrical stimulus has a pulse duration, pulse amplitude, and pulse frequency wherein the electrical stimulus pulses are 2 millisecond pulses of 20 Volts at 20 Hz (e.g. [0037]). Since Belson teaches providing stimulation to the hepatic artery using the stimulation parameters within the claimed ranges of the current application, Belson teaches that the electrical stimulus is effective to constrict the artery and to alter a flow of blood into the subject's gastrointestinal tract and to treat at least one of diabetes or dyslipidemia.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 4-8 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (U.S. Patent Application Publication Number: US 2010/0094373 A1, hereinafter “Sharma” - PREVIOUSLY CITED) in view of Belson (U.S. Patent Application Publication Number: US 2014/0058372 A1, hereinafter “Belson” - PREVIOUSLY CITED).
Regarding claims 1 and 15, Sharma teaches a method of treating a gastrointestinal condition such as diabetes or dyslipidemia (e.g. Abstract, [0042]) in a subject, the method comprising: providing an apparatus comprising at least one electrode operably connected to a stimulus generator (e.g. Claims 1, [0047], Figs 2-5); placing the at least one electrode in direct contact with a portion of an artery (e.g. [0041],[0043],Claim1, Figs 2-5) in order to electrically stimulate the artery; and causing the stimulus generator to generate an electrical stimulus administered to the portion of the artery through the at least one electrode, wherein the electrical stimulus has a pulse duration, a pulse amplitude, and a pulse frequency, and wherein the pulse duration, pulse amplitude, and pulse frequency are selected such that the electrical stimulus is effective to constrict the artery and to change a flow of blood into the subject's gastrointestinal tract through the portion of a hepatic artery and to treat at least one of diabetes or dvslipidemia (e.g.[0042], [0052],[0055]).
Sharma teaches stimulating the celiac artery but does not specifically teach that the electrode is placed in a hepatic artery. Belson teaches a method of treating a sec to 500 msec, 1-250V, 1Hz-100Khz and since Belson teaches the stimulus parameters in the claimed ranges and stimulating the hepatic artery, Belson teaches treating a gastrointestinal condition by selecting stimulus parameters effective to constrict the hepatic artery and alter blood flow in the gastrointestinal tract and to treat at least one of diabetes or dyslipidemia). Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the teachings of Sharma and place the at least one electrode in a hepatic artery of the subject as taught by Belson in order to provide the predictable results of having a more targeted approach and providing a more effective therapy.
Regarding claims 2, 4 and 5, Sharma in view of Belson teaches the method as claimed and Sharma further teaches providing a second electrode operably connected to a stimulus generator; placing the second electrode in electrical communication with a target comprising one or more of the following: an artery, other than the hepatic artery, of the gastrointestinal vasculature of the subject, a vein of the gastrointestinal vasculature of the subject, a nerve supplying an artery of the gastrointestinal vasculature of the subject, and a nerve supplying a vein of the gastrointestinal vasculature of the subject; and causing the stimulus generator to generate an electrical stimulus administered to the target through the second electrode, wherein the electrical 
Regarding claims 8, 10, 11 and 16, Sharma teaches a method of treating a gastrointestinal condition in a subject, wherein the gastrointestinal condition comprises one of diabetes or dyslipidemia (e.g. Abstract, [0042]), the method comprising: providing an apparatus comprising at least two electrodes operably connected to a stimulus generator (e.g. Claims 1 and 2, [0047], Figs 2-5); placing a first of the at least two electrodes in direct physical contact with a first target comprising a portion of an artery of the gastrointestinal vasculature of the subject (e.g. [0041],[0043],Claim1, Figs 2-5); placing a second of the at least two electrodes in electrical communication with a second target comprising one or more of the following: an artery of the gastrointestinal vasculature of the subject, a vein of the gastrointestinal vasculature of the subject, a nerve supplying an artery of the gastrointestinal vasculature of the subject, and a nerve supplying a vein of the gastrointestinal vasculature of the subject or a superior mesenteric artery or a branch of a superior mesenteric artery of the gastrointestinal vasculature of the subject (e.g. Figs 2-5, [0041],[0043],[0044], claim 15) and causing the stimulus generator to generate an electrical stimulus administered to the first and second target through the at least two electrodes (e.g. [0041],[0043] Claim 2), wherein the electrical stimulus has a pulse duration, a pulse amplitude, and a pulse frequency, and wherein the pulse duration, pulse amplitude, and pulse frequency are selected such that the electrical stimulus is effective to constrict the artery amd change 
Sharma teaches stimulating the celiac artery but does not specifically teach that the electrode is placed in a hepatic artery. Belson teaches a method of treating a gastrointestinal condition by placing an electrode in a hepatic artery (e.g. [0027], [0028]) and stimulating the hepatic artery using stimulation pulses which have a pulse duration, pulse amplitude, and pulse frequency wherein the electrical stimulus pulses are 2 millisecond pulses of 20 Volts at 20 Hz (e.g. [0014], [0037] Note: claim 16 states that the stimulation parameters applied are1sec to 500 msec, 1-250V, 1Hz-100Khz and since Belson teaches the stimulus parameters in the claimed ranges and stimulating the hepatic artery, Belson teaches treating a gastrointestinal condition by selecting stimulus parameters effective to constrict the hepatic  artery and alter blood flow in the gastrointestinal tract and to treat at least one of diabetes or dyslipidemia).Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the teachings of Sharma and place the at least one electrode in a hepatic artery of the subject as taught by Belson in order to provide the predictable results of having a more targeted approach and providing a more effective therapy (Note: Since both Sharma and Belson teach using stimulation parameters as provided in the current application, Sharma in view of Belson teaches that the stimulus is effective to treat a gastrointestinal condition and constrict the artery and to alter the blood flow as claimed and treat at least one of diabetes and dyslipidemia).
Regarding claims 6 and 12, Sharma in view of Belson teaches the method as claimed and Sharma further teaches the apparatus further comprises a microprocessor 
Regarding claims 7 and 13, Sharma in view of Belson teaches the method as claimed and Sharma further teaches the apparatus further comprises at least one sensing electrode (e.g. 24 Figs 2-5) operably connected to the signal generator (e.g. 26, Figs 2-5) and in communication with at least a portion of the subject's gastrointestinal tract, wherein the at least one sensing electrode senses at least one physiological stimulus resulting from the subject feeling hungry or ingesting food, and wherein the at least one sensing electrode transmits a signal to the signal generator to administer an electrical signal to the target after sensing the at least one physiological stimulus resulting from the subject ingesting food (e.g.[0048] claim 9).
Regarding claims 14 and 17, Sharma teaches method of treating a gastrointestinal condition (e.g. Abstract, [0042]) in a subject, the method comprising: providing a stimulus generator (e.g. 26, Figs 2-5); providing at least two electrodes which are configured to operably connect to said stimulus generator (e.g. Claims 1 and 2, [0047], Figs 2-5); instructing a person to place a first of the at least two electrodes in direct physical contact with a first target in the subject (e.g. [0041],[0043],[0045,[0047]), 
Sharma teaches stimulating the celiac artery but does not specifically teach that the electrode is placed in a hepatic artery. Belson teaches a method of treating a gastrointestinal condition by placing an electrode in a hepatic artery (e.g. [0027], [0028]) and stimulating the hepatic artery using stimulation pulses which have a pulse duration, pulse amplitude, and pulse frequency wherein the electrical stimulus pulses are 2 millisecond pulses of 20 Volts at 20 Hz (e.g. [0014], [0037] Note: claim 16 states that the stimulation parameters applied are1sec to 500 msec, 1-250V, 1Hz-100Khz and since Belson teaches the stimulus parameters in the claimed ranges and stimulating the hepatic artery, Belson teaches treating a gastrointestinal condition by selecting stimulus parameters effective to constrict the artery and alter blood flow in the gastrointestinal 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043.  The examiner can normally be reached on Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792